DETAILED CORRESPONDENCE
This Office action is in response to the election received February 8, 2020.
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on February 8, 2021 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 8, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-13 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over TAKAHASHI et al (2015/0111154).
The claimed invention recites the following:
    PNG
    media_image1.png
    226
    617
    media_image1.png
    Greyscale

TAKAHASHI et al report a positive photosensitive resin composition comprising a base resin and a blend of hydrophobic resins as seen Table 6, Example 13 on page 141, shown here:
    PNG
    media_image2.png
    399
    708
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    193
    390
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    470
    404
    media_image4.png
    Greyscale
 
The resin HR-79 above meets the disclose resin D-1 in the specification, found in paragraph [0400] on page 34 of the U.S. Patent Application Publication 2019/0204739 which is U.S. Application Serial No. 16/298459, while HR-24 equivalent to HR-15 on page 97 of 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to substituted Resin HR-15 in for Resin HR-24 of Example 13 of TAKAHASHI et al to give a composition which is excellent in post-development angle and LWR.
Alternatively, the Office asserts that the prior art to TAKAHASHI et al would inherently possess the same or similar surface energies as claimed in claim 1 for the Resin D and Resin C as resin HR-79 of TAKAHASHI et al is identical to Resin D-1 of MARUMO et al (2019/0204736) and HR-24 contains a 1, 3-hexafluoromethylisopropyl methacrylate monomers with an 4-isopropyl styrene which is similar to D-2 containing only a monomer of 1, 3-hexafluoromethylisopropyl methacrylate.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YAMAGUCHI et al (2016/0070174) disclose a photosensitive composition comprising a hydrophobic blends as seen in Table 4, Example 11 on page 97.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
February 25, 2021